Citation Nr: 1411349	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-27 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Veteran represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a May 2013 videoconference Board hearing, and a transcript of this hearing is included in the Virtual VA paperless claims file.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.


FINDINGS OF FACTS

1.  The competent and credible evidence does not show that the Veteran's disability of the lumbar spine is related to any disease, injury, or event during his active duty service; arthritis did not manifest within one year of service separation.

2.  The competent and credible evidence does not show that the Veteran's COPD is related to a disease, injury, or event in service to include exposure to jet fumes during his active duty service.  



CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria to establish entitlement to service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id. at 486.

The VA satisfied its duty to notify when it issued an April 2010 letter, prior to the rating decision, informing the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The correspondence also informed him of how disability ratings and effective dates are assigned, if service connection was to be granted.  See Dingess v. Nicholson, supra.

As noted above, the Veteran testified at a Board hearing in May 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013).  Here, during the hearings, the VLJ elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearings.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The VCAA further provides that VA has a duty to assist the Veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  Id.

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), post-service VA and private treatment records and lay statements are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  

In May 2010, the Veteran was afforded a VA examination of his spine to determine the etiology of his low back disability.  The VA examination is adequate, as it is predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  Id; see 38 U.S.C.A. § 3.159(c)(4).

The Board observes that the Veteran was not afforded a VA examination for his COPD.  In this regard, the Board finds that the Veteran's military records are negative for any evidence of respiratory problems and there is no persuasive competent and credible evidence of continuity or a link to service or a service-connected disability.  See Paralyzed Veterans of America, v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim).  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases such as arthritis.  38 C.F.R. §§ 3.303(a),(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can be granted for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Low Back Disability

The Veteran contends that while in-service, he fell and hit his head, back and neck playing basketball.  He said that the fall knocked him out.  He recalled being taken to the hospital and being observed for several hours and released.  He said that the next day his neck and back hurt and he was unable to get out of bed.  He said he did not seek medical treatment for these symptoms while in service.  See May 2013 Board hearing transcript.  

STRs show that in August 1968 the Veteran had a sore right hip, right buttock, and lateral back area after falling from a horse.  He was diagnosed with a muscle contusion.  

A February 1971 STR documents that the Veteran fell and hit his head while playing basketball sustaining a laceration on the back of his head.  The record reflects that he was knocked out.  He was noted as alert and oriented with a one-inch laceration at the back of his head and intact neurologically.  The treatment records do not reflect any further treatment for this injury.  

A July 1971 separation examination revealed no abnormal results for his head, neck or back.  

The Veteran asserts that he first sought medical treatment in around 1975 to 1976 for his back and that he received shots from his doctor.  See June 2011 RO Informal Conference Report.  However, the first treatment record in his claims file regarding his low back disability is in September 2001.  

A September 2001 private treatment record describes how the Veteran had experienced discomfort in his neck four weeks prior and then a week later he started having pain in his left chest and back.  The diagnosis was left upper extremity radicular symptoms, secondary to degenerative joint disease of the cervical spine.  

In an October 2001 private treatment record, the Veteran complained of low back pain on his right side after he had moved five light fixtures at work.  He said that work activities sometimes gave him back discomfort.  The Veteran said that in the late 1970's he experienced similar pain and he had received a cortisone injection to the muscle and a muscle relaxant.  The treating physician diagnosed the Veteran with acute low back pain and prescribed medication for his pain and acute muscle spasm.  The Veteran returned the following day for treatment complaining of worsening low back pain.  The Veteran was given a Demerol injection for his pain and Vistaril (muscle relaxant).  

The next record of his treatment for the Veteran's back is in a January 2003 private treatment record.  The Veteran reported that he had right low back pain for the last month.  He did not report a specific injury, but did report his previous back problems from a year and half ago.  X-rays of his lumbar spine revealed significant arthritic spurring from L1 to L5.  He was diagnosed with right low back pain and sciatica secondary to degenerative joint disease.  

In September 2005, a private treatment record reflects that the Veteran reported low back pain again, now in his left side, and cramping in his buttocks and thigh.  The treating physician found that he had muscular low back pain and prescribed oral pain medication.  

After reporting that his low back pain had radiated into his left thigh, calf, and foot, the Veteran had an MRI of his lumbar spine in September 2005, which showed multilevel disc and facet degenerative changes throughout the lumbar spine, most noted at L5-S1 and L4-5.  It also showed that the Veteran had a left-sided disc herniation at L5-S1 which was causing severe L1 nerve root impingement.  

In October 2005, the Veteran had surgery on his back to repair a left L5-S1 disc herniation.  See May 2010 Health Partners treatment record.  

At a May 2010 VA examination, the Veteran relayed his prior in-service basketball injury.  He reported that his back surgery in October 2005 did provide relief and that he took over-the-counter pain medication to treat his symptoms.  After reviewing x-ray findings, the examiner diagnosed the Veteran with multilevel degenerative disc disease and spondylosis of the lumbar spine.  The examiner opined that the Veteran's low back disability was less likely than not due to an in-service injury, based on the lack of back problems at separation, no medical records supporting a link of his current low back disability to service or a chronic back disability, and an x-ray that revealed his degenerative disc disease was more consistent with natural aging than with an injury.  

The Veteran submitted statements from his wife, whom he has been married to since 1977, and his former post-service co-worker, who said they recalled that he used a back brace for support from an old injury that he had in service.  His wife also said that she recalled the Veteran receiving shots for his back after service.  See July 2011 Statement of Veteran's Wife and Co-worker.  

The Board observes that the Veteran is not claiming that he has any current neck problems.  In fact, he explicitly stated that "at this time [his] neck [was] fine."  See October 2011 VA Form 9.  

In carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim that his low back disability was incurred in service.  While the Veteran did sustain two separate falls while in service, the STRs only reflect that he had a muscle contusion following the first fall and there was no further complaint or treatment.  There were no other complaints or treatment for any back problems in his STRs.  Although the Veteran reports that he continued to have back problems, the earliest medical evidence of record for his back problems was a September 2001 private treatment record.  No treatment records reflect that his low back disability was related to his active duty service.  Rather, some records show that his complaints of back pain were sometimes attributed to work-related or recreational activities.  

The Board is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the evidence of continuity fails not because of the lack of medical documentation; rather the assertions of continuity are less probative than the negative evidence, which interrupts continuity.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).  The service treatment records and subsequent treatment records are probatively significant and given a lot of weight and credibility because they were prepared at a time contemporaneous to the alleged incident in question.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  

The Board finds that the May 2010 VA examiner's opinion is more probative on the etiology of the Veteran's current disability of the lumbar spine.  The VA examiner took into account the Veteran's lay reports of symptoms and their onset to form his opinions.  Specifically, the VA examiner's finding was that the Veteran's low back disability was more consistent with natural aging than an injury.  

The Board acknowledges that the Veteran contends that his current low back disability is related to his in-service injury.  The Veteran is competent to report the history of his symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, although the Veteran is competent to report what comes to him through his personal knowledge, there is no evidence that he has medical knowledge or training that would permit him to render a competent opinion as to whether degenerative disc disease of the lumbar spine, which manifested decades after separation from service, is related either to an in-service injury, as this is a determination that is too medically complex to be made based on lay observation alone.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Board acknowledges the Veteran's belief that his current low back disability is the result of service, his statements in this regard are not deemed competent.

The Board has also considered whether the Veteran is entitled to presumptive service connection.  As the evidence does not show that the Veteran's disability of the lumbar spine manifested within one year of separation of service, the Board finds that the Veteran is not entitled to service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309 (2013).  

Given that the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a low back disability must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

COPD

The Veteran contends that during his period of active duty service, he was exposed to jet fumes while working in the supply area on an Air Force base and that as a result he had symptoms of nausea and headaches.  According to his Form DD 214, the Veteran's military occupational specialty (MOS) was as a Material Facilities Specialist.  He said that he worked on the flight line and near the fueling stations which were in close proximity to the fumes from the jet planes without any protection.  He said that he now has respiratory problems (COPD) that he believes are attributable to his exposure to jet fumes in-service.  For the following reasons, the Board finds that service connection for COPD is not warranted.  

Although the Veteran asserts that he was diagnosed with COPD in 2009, his VA treatment records do not reflect such a diagnosis.  In fact, a November 2009 VA treatment record reported, after performing a pulmonary function test (PFT), that "COPD not confirmed: indetermine spirometry."  The Veteran was referred to the COPD clinic for treatment, but there is no record of a COPD diagnosis in 2009. 

According to a November 2009 treatment record, the Veteran was treated for bronchitis in October, which resolved with antibiotic treatment.  

VA treatment records in March and May 2010 reflect that the Veteran had been prescribed an Albuterol inhaler, which he reportedly used before workouts.  

A January 2011 VA treatment record reflects that the Veteran was being treated for acute bronchitis.  He complained of having a cough with chest congestion and periodic wheezing.  The VA treating physician found that he had mild COPD with acute respiration.

In a February 2011 VA treatment record, the Veteran reported continued symptoms of wheezing, cough and chest congestion.  The Veteran was diagnosed with bronchitis with continued wheezing.

In April and May 2011, the Veteran was noted to have asthma.

In a statement submitted by a pulmonary function technician, who worked with the Veteran after service, the technician described performing a PFT on the Veteran sometime during the time period of 1980 to1990.  Although he could not recall the specific test results, he did recall that the Veteran had an audible wheeze with forced exhalation maneuver during the test.  See September 2011 Statement. 

The Board finds that the preponderance of the evidence does not show that the Veteran's current respiratory problems are related to his claimed exposure to jet fumes in-service.  Even assuming, however, he was indeed exposed to jet fumes during service, his service treatment records do not show any complaints, treatment or diagnosis for any respiratory problems.  Despite statements made by a pulmonary function technician who said he heard wheezing during the Veteran's PFT test, the test was performed at least 9 years after service.  In fact, his first reported treatment for respiratory problems was in October 2009 for bronchitis, almost 40 years after his discharge from service.  Moreover, the treatment records reflect that his bronchitis resolved with the use of antibiotics.  In January 2011, the Veteran was diagnosed as having COPD.  The Veteran himself has not specifically alleged continuous respiratory problems since service.  The Board finds that the Veteran has not established that he had respiratory problems during service or that he had continuous respiratory problems since his separation from service, and there is no competent nexus evidence linking any current respiratory problems to service.  Therefore, service connection for COPD is not warranted.  

The Board acknowledges that the Veteran contends that his exposure to jet fumes in-service caused his respiratory problems.  The Veteran is competent to testify as to matters within his experience and personal knowledge, such as his symptoms of respiratory problems.  See Washington at 368.  However, the Board finds that whether his history of respiratory problems are related to his claimed in-service exposure to jet fumes is a determination that is too medically complex to be made on lay observation alone.  See Jandreau v. Nicholson at 1377.  Therefore, the Veteran's assertions that his respiratory problems are the result of his active duty service are not deemed competent.  

Given that the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a respiratory disability must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for COPD is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


